DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes
	The amendment of claims 1 and 3-6 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2018135916 A1) and further in view of Nomura et al. (US 5,004,561).
	Regarding claim 1, Jung discloses a composite sheet (instant multilayer mounting bracket) to be mounted to an electronic device (instant first electronic module) (0007). The composite sheet comprising a heat conductive layer (140) and a shock absorbing layer (150). The shock absorbing layer provided directly on at least one surface of the heat conductive layer (0053) and given the composite sheet is attached to the first electronic module, the first electronic module would be disposed upon an external major surface of the heat conductive layer. The impact absorbing layer formed of a polymer foam (0059) and comprising chemical or physical blowing agents including 
	Jung does not disclose the heat conductive layer comprising a first polymer that includes a first quantity of carbon and a first quantity of graphite.
	Nomura discloses an electromagnetic wave-shielding thermoplastic resin composition comprising a thermoplastic resin (column 2, lines 25-30) and a first quantity of carbon and graphite (column 2, lines 32-34). Given Nomura discloses the same carbon and graphite material as claimed, it is expected for the carbon material to provide a first electrical conductivity characteristic and for the graphite to provide a first thermal conductivity characteristic to the first layer as claimed.
	Nomura is analogous art as it’s in the same field of endeavor of molding materials (column 1, lines 10-25) or alternatively, is reasonably pertinent to the problem faced by applicant i.e., manufacturing a component which is lightweight but has the benefits of strength, heat conductivity and electrical conductivity, as Nomura teaches a composition having excellent mechanical strength and high electro-magnetic wave-shielding effect (column 2, lines 5-15). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the heat conductive layer of Jung to be made out of the thermoplastic resin composition of Nomura, including having a first quantity of carbon and graphite, to provide a layer having high electromagnetic wave-shielding effect and excellent mechanical strength (column 2, lines 10-15).
the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 2, Nomura teaches the first polymer comprising polypropylene or polybutylene terephthalate (column 2, lines 25-30). Jung teaches the foam (second polymer) comprising polyethylene (0059).
	Regarding claim 3, Nomura teaches the first polymer comprising polypropylene or polybutylene terephthalate (column 2, lines 25-30), and the amount of carbon black and graphite being 5 to 40 parts by weight per 100 parts by weight thermoplastic resin (column 5, lines 20-35), overlapping the claimed first range of about 8 to about 40% of carbon black and about 20 to about 40% of graphite of the amount of the first polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a .

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Nomura as applied to claim 1 above, and further in view of Price et al. (US 2011/0221649).
	Regarding claims 6 and 7, Jung in view of Nomura disclose the limitations of claim 1 as discussed above. Jung further teaches the conductive layer (140) and shock absorbing layer (150) as adjoined at an obverse major surface (Fig. 1). Jung further teaches a third layer adjoining a reverse major surface of the second layer (Fig. 3-4). Jung does not appear to disclose the third layer as comprising a second quantity of carbon and graphite to provide second electrical and thermal conductivity characteristics. Or a second electronic module on an external major surface of the second layer as claimed in claim 7.
	Price, in the analogous field of mounting materials for electronic devices, discloses a foam layer electrical transmission line structure comprising electrical circuit layers alternately sandwiched between layers of dielectric foam (i.e., a material having an electrical conductivity characteristic and a thermal conductivity characteristic) (Fig. 1; (0008-0009 and 0022-0024)). It is noted that low dielectric constant materials are insulating (i.e., encompassing insulating materials such as the layers of Jung).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have duplicated the materials of Jung and Nomura to form an assembly as described by Price, the assembly of Price including .

Allowable Subject Matter
Claim 4 and 5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Jung discloses a composite sheet (instant multilayer mounting bracket) to be mounted to an electronic device (instant first electronic module) (0007). The sheet further including a graphite layer excellent in heat dissipation performance and adjacent a thermally conductive layer (0056, Fig. 1). While the graphite layer is conductive and has heat dissipation performance, Jung does not teach electrically connecting the graphite layer to the conductive layer through a ground node and it would not have been .

Response to Arguments
Applicant’s amendments filed 08/11/2021 have been entered. Accordingly, the claim objections and 35 U.S.C. 112(b) rejections have been withdrawn.

Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Nomura only teaches a thermoplastic resin composition comprising 5 to 40 parts by weight carbon black and 5 to 40 parts by weight of graphite and does not teaches achieving a specific electrical conductivity or thermal conductivity characteristic based on the quantities of carbon and graphite as claimed.
	The examiner agrees Nomura does not expressly teach that the film having specific electrical and thermal conductivity characteristic based on the quantities of carbon of graphite. However, as set forth in the rejection, Nomura teaches a resin composition including an amount of carbon black and an amount of graphite (column 2, lines 32-34. Given Nomura discloses the same carbon and graphite material as claimed and as taught in the specification (0021), and the specification teaches that by introducing these materials the thermal and electrical conductivity properties are achieved (0018), these properties are inherent to the material which is added. Hence, it is expected for the carbon material to provide a first electrical conductivity characteristic and for the graphite to provide a first thermal conductivity characteristic to the first layer as claimed.  Please note that the claims do not teach any value of the electrical or thermal conductivity characteristic and it is not seen how the same materials would not achieve these characteristics as claimed. A person having an ordinary skill in the art would reasonably expect the thermoplastic composition of modified Jung to have the claimed first electrical and first thermal conductivity characteristic based upon the carbon and graphite because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. "Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Applicant’s argument over claim 5 have been fully considered however are moot given claim 5 depends from claim 4 and claim 4 has been found allowable as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781